Title: From John Adams to Timothy Pickering, 19 June 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy June 19th 1799

I received last night your favor of the 12th. which with all its inclosures shall be sent to the Attorney of the district that he may investigate the facts & make report to me. Every complaint of the kind from the British minister shall be treated with great respect and examined with the utmost candor, being from inclination as well as a sense of duty, disposed to cultivate the best understanding, as well as to do ample justice in all cases to his nation.
